Appellant was convicted for having in his possession intoxicating liquor. The Acts of the First and Second Called Sessions of the Thirty-seventh Legislature, page 233, in effect, repealed that provision of the law making the possession an offense, and it is only where the possession is for the purpose of sale that the act is now denounced by the Legislature. Cox v. State, and other cases decided at the present term, but not yet reported.
It, therefore, becomes necessary for this court to reverse the judgment of the trial court and order the prosecution under the present indictment dismissed. Petit v. State, No. 6510, 336, decided November 23, 1921.
Reversed and dismissed. *Page 400